DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, and 8 were amended and new claims 14-16 were added in an amendment filed on June 29, 2021.
Claims 1-16 are pending and are rejected under 35 U.S.C. § 101.

Claim Interpretation
In view of the amendment filed on June 29, 2021, claims 1-6 are no longer being interpreted under 35 U.S.C. § 112(f) (or pre-AIA  35 U.S.C. § 112, sixth paragraph).

Claim Objections
Claims 1-2 and 7-8 were objected to in the previous Office action because minor informalities.  In view of the amendment filed on June 29, 2021, the issues have been resolved and the objections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16
Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter.  However, the claimed invention is directed to collecting and analyzing data pertaining to detecting anomalies in log entries without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1-6 and 14-16 describe a system, claims 7-12 describe a method/process, and claim 13 describes a storage medium containing a program, therefore satisfying Step 1 of the analysis.

Step 2 Analysis for Claims 1-6 and 14-16
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1 recites limitations for “a modeling unit that generates models from the plurality of log subsets extracted by the log extraction unit;” “a correspondence acquisition unit that acquires a correspondence between the models generated by the modeling unit and the plurality of log subsets that contribute to generation of the models;” and “a determination unit that classifies the plurality of log subsets into two log subset groups in accordance with presence or absence of contribution to generation of the models based on the correspondence acquired by the correspondence acquisition unit, determines, out of the two log subset groups, a minority log subset group that includes the log subsets the number of which is smaller, and determines one of the plurality of log subsets having the highest specificity related to presence or absence of contribution to generation of the models out of the plurality of log subsets based on the minority log subset group.”  
As explained in the October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”  In claim 1, the limitations for generating models from log subsets, acquiring a correspondence between the models generated by the modeling unit and the plurality of log subsets, classifying the log subsets, and determining a log subset with the highest specificity related to presence or absence of contribution to generation of the models correspond to analysis of collected information.
The limitations identified above, as currently written, describe processes which, under their broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a processor or a generic computer).  That is, nothing in the claim elements preclude the steps from practically being performed in the mind.  The analysis of the log subsets described by the limitations in the context of the claim involves making evaluations of the log subsets in order to determine their relevance to generated models.  Further, the generation of models from log subsets is described at a high level with no details provided regarding how the models are generated or what is represented in the models.  As such, the models can be interpreted as representing some determined pattern or 
If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
Claims 2-6 describe further details pertaining to the analysis and operation of the various “units” specified in claim 1.  Each of the limitations in these dependent claims is directed to the identified abstract idea and, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, thereby falling within the “Mental Processes” grouping of abstract ideas.  Accordingly, each of these dependent claims recites an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1 recites the use of a “log extraction unit,” a “modeling unit,” a “correspondence acquisition unit,” and a “determination unit.”  From the structure provided in the specification (see paragraphs [0046]-[0050]), the function of these “units” is implemented by the anomaly identification system in which a CPU executes one or more programs corresponding to the function of each unit.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  The CPU and anomaly identification system which implement the “units” cited in the claim are 
Claim 1 also specifies a limitation for “a log extraction unit that extracts a plurality of log subsets from target logs in accordance with a predetermined condition, the number of the plurality of log subsets being three or more.”  This limitation and describes insignificant extra-solution activity pertaining to mere data gathering and does not integrate the abstract idea(s) into a practical application.
Claims 2-6 describe analysis of the log subsets and contain no additional elements which would integrate the identified abstract idea(s) into a practical application.
Claim 14 describes displaying the results of the analysis (i.e., display of emphasized log subsets).  Claims 15-16 describe generic interfaces for receiving data.  These claims describe insignificant extra-solution activity (see MPEP Section 2106.05(g)) and contain no additional elements which would integrate the identified abstract idea(s) into a practical application.
Accordingly, the identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B: Do the Claims Provide an Inventive Concept?
Claim 1 recites the use of a “log extraction unit,” a “modeling unit,” a “correspondence acquisition unit,” and a “determination unit.”  From the structure provided in the specification (see paragraphs [0046]-[0050]) and the amended claim, the function of these “units” is implemented by the anomaly identification system in which a CPU executes one or more 
Claim 1 also specifies a limitation for “a log extraction unit that extracts a plurality of log subsets from target logs in accordance with a predetermined condition, the number of the plurality of log subsets being three or more.”  This limitation is written in a generic manner and is equivalent to storing and retrieving information in memory, which has been recognized by the courts as being well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP Sections 2106.05(d)(II)(iv) and 2106.05(g)).  Therefore, the limitation recites no additional elements that would amount to significantly more than the abstract ideas defined in the independent claim.  
Claim 14 describes displaying the results of the analysis (i.e., display of emphasized log subsets).  Claims 15-16 describe generic interfaces for receiving data.  These claims describe insignificant extra-solution activity.
Claims 2-6 and 14-16 contain no additional elements that would amount to significantly more than the abstract ideas defined in the claims.


Conclusion
In light of the above, the limitations in claims 1-6 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 1-6 and 14-16 are therefore not patent eligible.

Step 2 Analysis for Claims 7-12
	Claim 7-12 recite limitations for a method which are similar to the limitations in claims 1-6, respectively, and are similarly directed to the same abstract ideas as identified above.  The Step 2 analysis for claims 7-12 is similar to the analysis for claims 1-6.  Accordingly, claims 7-12 are not patent eligible under 35 U.S.C. § 101 for the same reasons as claims 1-6.

Step 2 Analysis for Claim 13
	Independent claim 13 recites limitations for a storage medium containing a program which are similar to the limitations in claim 1 and is similarly directed to the same abstract ideas as identified above.  The Step 2 analysis for claim 13 is similar to the analysis for claim 1.  Accordingly, claim 13 is not patent eligible under 35 U.S.C. § 101 for the same reasons as claim 1.


Response to Arguments - Claim Rejections under 35 U.S.C. § 101
Applicant’s arguments filed on June 29, 2021, with respect to the rejections of the claims under 35 U.S.C. § 101 have been fully considered but are not persuasive.  
Applicant presents the following arguments:
Argument #1:  
Applicant argues that the claimed features are not practically performed in the human mind, and therefore the claims do not recite a mental process.  Applicant states that the human mind could not generate models from log subsets and acquire a correspondence between the generated models and log subsets that contribute to generation of the models, and that any mental process intending to arrive at similar results would not involve generating models based on extracted log subsets, and acquiring a correspondence between the generated models and the log subsets.

Regarding argument #1, the Examiner respectfully disagrees.  As explained in the above rejection, the limitations for generating models from log subsets, acquiring a correspondence between the models generated by the modeling unit and the plurality of log subsets, classifying the log subsets, and determining a log subset with the highest specificity related to presence or absence of contribution to generation of the models correspond to analysis of collected information are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components (including software) (i.e., use of a generic processor).  The October 2019 Update to the 2019 PEG explained that claims can recite a mental process even if they are performed on a computer, and that claims are evaluated as to whether they describe a concept that can be performed in the human mind being performed on a generic computer, in a computer environment, or merely using a computer as a tool to perform the concept.  
As explained in the MPEP, claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system.  The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes.  See MPEP 2106.04(a)(2)(III)(A, B, and C).  
In the instant case, the claims describe generating a model from log subsets at a high level.  Since no details regarding how the models are generated or what is represented in the models, the broadest reasonable interpretation of the models would indicate that the models represent some determined pattern or relationship within certain log subsets.  As such, this describes an observation and/or evaluation of data, which can be performed by a human and recites a mental process.  Consistent with the courts, the Examiner’s analysis of the claimed invention in step 2A was that the “focus” of the claims was directed to “the concept of collecting and analyzing data” which “can be performed in the human mind, or by a human using pen and paper” (aka a mental process).  The Examiner finds no specific or convincing arguments as to why the claims of the instant application are not directed to this concept.

Argument #2:  
Applicant further argues that, even if it is assumed claim 1 recites a judicial exception, the claim is patent eligible under prong two of the revised Step 2A of the Alice test because the claim integrates the alleged judicial exception into a practical application due to the inclusion of 

Regarding argument #2, the Examiner respectfully disagrees.  As shown in the above rejection and analysis, meaningful claim limitations have been considered as appropriate when analyzing the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  This includes consideration of the claims as a whole.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).
Further, the claims are written at a high level such that they could conceivably refer to any type of model being created for any type of data and be applied to any type of log file.  There is no indication that the combination of elements solves a specific technological problem or is even related to any specific technology other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  The argument that the claimed features allow for reduced user input and a smaller (i.e., more efficient) calculation amount by the system merely recites a generic objective of the claims and does not integrate the abstract idea into a practical application.
Consideration has also been given to new claims 14-16.  In new claim 14, the results of the analysis (i.e., display of emphasized log subsets) are merely displayed without performing any additional actions to address a specific failure/anomaly or to solve a technological problem.  New claims 15-16 describe generic interfaces for receiving data.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  

Argument #3:  
Applicant further argues that since it was indicated that the prior art does not teach or suggest the features of independent claim 1, it is clear that the claim provides an “inventive concept” and does not simply append well-understood, routine or conventional activities.

Regarding argument #3, the Examiner respectfully disagrees.  As explained in MPEP 2106.05(I): 
“Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 ").  As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). … Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements.  Because they are separate and distinct requirements from 

Accordingly, the rejection of the claims under 35 USC § 101 is deemed to be proper and is therefore maintained.

Prior Art
Regarding independent claims 1, 7, and 13, prior art was not found that explicitly teaches or fairly suggests, either alone or in combination, the limitations of the claim when the claim is considered as a whole.  In particular, no prior art was found which teaches the combination of extracting log subsets, generating models from the log subsets, acquiring a correspondence between the models generated by the modeling unit and the plurality of log subsets, classifying the log subsets, and determining a log subset with the highest specificity related to presence or absence of contribution to generation of the models, as specified in the claims.
Relevant prior art is listed on the attached PTO-892.  Search of the prior art found several references which teach extraction and grouping of log data as part of detecting an anomaly.  Other prior art teaches generation of models based on the log data.  See, for example, the non-patent literature references cited on the attached PTO-892. 
The following is the closest prior art found:
Ueki et al. (U.S. Patent Publication No. 2002/0100023) teaches a system comprising a partial log creating device configured to create a plurality of partial logs from an inputted log, a 

Ueki et al. (U.S. Patent Publication No. 2003/0125904) teaches a method of log analysis which generating a plurality of logs, each log being recorded a plurality of events occurring upon the execution of the program according to an occurrence order of each of the events in each of the logs; performing a first calculation to calculate an event occurrence probability, for the occurrence order of each event, based on at least one from the program description concerning each event recorded in the logs and the data to be used upon the execution of the program description; and outputting information concerning an event which corresponds to a characteristic included in the logs, based on the event occurrence probability.  Ueki further teaches calculating the rarity, which indicates a level of the occurrence frequency (or non-occurrence frequency) of each event, for each event occurrence order, based on the event occurrence probability and then whether or not the log characteristic is included in a plurality of logs.  However, Ueki does not explicitly teach determining two subset groups of log subsets with the smaller group having a higher specificity as described in the independent claims.  Further, the 

Togawa (U.S. Patent Publication No. 2016/0224402) teaches log analysis which includes dividing a log file including information in which log records are aligned in time series, in accordance with a predetermined rule, into log groups each of which corresponds to a set of log records being contiguous in time series, each of the log records corresponding to information in which an event is associated with a time point of occurrence of the event; extracting patterns each of which is formed with events being contiguous in time series, from the log groups, and associates the patterns with frequency information indicating numbers of log records from which the patterns are extracted; and selects a pattern to be output, from the patterns on a basis of an inclusion relationship between events with which a pattern is formed and being contiguous in time series and events with which another pattern is formed and being contiguous in time series, and on a basis of frequency information associated with the patterns.  However, Togawa does not explicitly teach determining two subset groups of log subsets with the smaller group having a higher specificity as described in the independent claims.

None of the prior art found, either alone or in combination with other prior art, teaches or would reasonably suggest to one of ordinary skill in the art the combination of limitations described in the independent claims such that one of ordinary skill in the art would discern the claimed invention.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113